Opinion by
Porter, J.,
The Public Service Commission, after complaint duly filed and a full hearing, determined that the appellant was operating, as a common carrier, a motor vehicle, and ordered him to cease and desist from carrying on or engaging in said public service, until he shall have obtained from the commission a certificate of public convenience in approval thereof. The defendant appeals from that order.
The only question presented by this appeal is, was there competent evidence sufficient to warrant the finding that the appellant was operating his motor car in the carrying of passengers for hire in such a manner as to constitute him a common carrier? We are not called upon to pass on the weight of the evidence; it is not for *221us to say that the commission ought to have believed one witness rather than another. There was testimony to the effect that the appellant was the owner of a Ford touring car which he, a part of the time, operated as a taxicab, between Masontown and Bonco. He would keep the car standing upon the public street and solicit passengers; he made five or six trips a day and had a uniform charge of 25 cents per passenger carried, and during the time that he was operating his car he carried all passengers who applied, up to the limit of the capacity of the car. This testimony was sufficient to sustain the finding that the appellant was a common carrier of passengers: Lloyd v. Haugh, 223 Pa. 148; Terminal Taxicab Co. v. District of Columbia, 241 U. S. 254. The fact that the defendant did not operate his car constantly did not take him out of the class of common carriers of the public; the public does not mean everybody all the time: Peck v. Tribune Co., 214 U. S. 185.
•The order is affirmed, and the appeal dismissed at costs of the appellant.